In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS


*********************
DAVID WALLACE,           *                           No. 12-888V
                         *
             Petitioner, *                           Special Master Moran
                         *
v.                       *                           Filed: June 4, 2015
                         *
SECRETARY OF HEALTH      *                           Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,      *                           Guillian-Barré Syndrome (“GBS”).
                         *
             Respondent. *
*********************
Danielle A. Strait, Maglio, Christopher & Toale, PA, Washington, DC, for
Petitioner;
Traci R. Patton, United States Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On June 3, 2015, respondent filed a joint stipulation concerning the petition
for compensation filed by David Wallace on December 17, 2012. In his petition,
Mr. Wallace alleged that the influenza (“flu”) vaccine, which is contained in the
Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which he received
between October 7, 2011 and October 14, 2011, caused him to suffer Guillian-
Barré Syndrome (“GBS”). Petitioner represents that there has been no prior award
or settlement of a civil action for damages on his behalf as a result of his condition.

      Respondent denies that the flu vaccine caused petitioner to suffer GBS or
any other injury or condition.



       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum of $225,000.00 in the form of a check payable to petitioner,
       David Wallace. This amount represents compensation for all damages
       that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 12-888V according to this decision
and the attached stipulation.2

     Any questions may be directed to my law clerk, Christina Gervasi, at (202)
357-6360.

       IT IS SO ORDERED.

                                                     s/ Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                2
Case 1:12-vv-00888-UNJ Document 71 Filed 06/03/15 Page 1 of 5
Case 1:12-vv-00888-UNJ Document 71 Filed 06/03/15 Page 2 of 5
Case 1:12-vv-00888-UNJ Document 71 Filed 06/03/15 Page 3 of 5
Case 1:12-vv-00888-UNJ Document 71 Filed 06/03/15 Page 4 of 5
Case 1:12-vv-00888-UNJ Document 71 Filed 06/03/15 Page 5 of 5